Title: To John Adams from Joseph Delaplaine, 27 February 1816
From: Delaplaine, Joseph
To: Adams, John


				
					Sir,
					Philadelphia February 27th: 1816.
				
				You had done me the honour of answering my letters to you, so fully, that I had supposed I should never again, perhaps, trespass on your time and attention. I am induced, however, once more, to trouble you.I this day received an anonymous letter, under no date, and bearing the Boston Post office mark. It is very well written, and appears disinterested. It is respectful, liberal, and evinces a mind at once of feeling and possessed of a proper sense of the subject which is that of your portrait. To enable you, however, to have the best view of the matter, I take the liberty of transcribing nearly all of his interesting letter.“Sir As you have lately requested a likeness of the ex-President Adams. I presume you would wish the best likeness which is to be obtained of him. Mr. Morse has taken a portrait of him which I cannot deny is sufficiently a likeness to be known, but is by no means a pleasing one. It is austere & fails in character. I regret this the more as I consider Mr: Morse a rising genius whom I should wish to encourage & a gentleman I highly esteem; but the portrait he has taken  will rather injure than promote his interest, which will not be the case with some others I have seen of his. There is at the Ex-president’s house a likeness lately taken of him by Stuart which is so strong that a child not two years old knew it. Age has given a softness and mellowness to the countenance which Stuart has happily caught without loseing the characteristic vigor of former years. If you could obtain a Copy of that you would then have the likeness you wish for. I am not alone in the opinion I have expressed” &c &c &c.I respect Mr. Morse so highly, that I am particularly desirous that the contents of this letter from Boston should be kept entirely from him. I can receive his picture of you & thereby give no offence. But as it appears he has failed in a Characteristic likeness, so well obtained by Stuart, I am very desirous to have the engraving executed from that picture.It is entirely incompatible with the correctness of my work to have Copies taken from portraits when the persons themselves are alive. For what would the world say? “How much to be regretted! Mr. Delaplaine employs parity to copy pictures of persons who themselves are alive! What can this mean? Surely there is always a considerable loss in making a copy from a picture!” Thus would they argue, & the professed authenticity of my work would be questioned & of course its reputation materially injured.If, sir, you can favour me with your portrait by Stuart for a few weeks, to be sent by water, safely & carefully packed in a wooden case, I will pledge my word, to have an engraving taken from it as soon as possible, & the picture returned in perfect safety.—Mr. Madison, sent me his portrait from the Southward, Govr. Tompkin from New York as well as other gentlemen. Mr. Munroe’s picture too, & Genl. Nelson’s I have just received from Richmond Virginia I should in the first instance have employed Mr. Stuart to paint your portrait, had not his price deterred me. The expences attending my work have already been excessive.—Hoping to receive the honor of a reply /  I remain with perfect respect & regard / Your obed. & very huml. st.
				
					Joseph Delaplaine
				
				
			